DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments from the response filed on 22 March 2022 have been fully considered and will be addressed below in the order in which they appeared.

Applicant’s argument, page 9, line 24 thru page 10, line 14; the applicant is entitled to be his or her own lexicographer. Absent any special definition, terms are given their broadest reasonable interpretation. There is no clarification in the applicant’s originally filed specification as to what a collar must be beyond having “an opening sized to receive the shank”.  As the applicant admits, the element of Faulkner has a definable region of opening receiving the shank. A collar is not a term in the art and carries with it no additional limitation as argued by the applicant. The argument is unpersuasive and the rejection stands.

Applicant’s argument, page 10, line 23-30; the recitation of “circular” does not require a full annular ring. The form of the Faulkner element is not square or rectangular, the interior has a radius and can reasonable described at least as a portion of a circle, there for meeting the recited “circular” form fitting to the cylindrical shaft. The argument is unpersuasive.

Applicant’s argument, page 11, line 1-15; applicant imposes conditions upon a potential modification that only exist in the mind of the applicant. It is well within the ability of a skilled artisan to fabricate a second instance of an element without negating function of the apparatus. Duplication does not distinguish the application over what is taught or suggested to one of ordinary skill in the art. The applicant’s argument is unpersuasive.

Applicant’s argument, page 13, line 10; applicant arguments concerning broadness of collar are repeated. See above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faulkner et al. (WO 2018106739).

Regarding claim 1, Faulkner et al. discloses An auxiliary trim locking module configured for use with a handle including a shank, wherein the handle is mounted for rotation relative to a rose having an aperture defined therein, the auxiliary trim locking module comprising: 
a collar (annotated, Fig 8; Faulkner et al.) defining an opening sized and shaped to receive the shank, the collar extending along a longitudinal axis defining a proximal direction and an opposite distal direction; 
a blocking member (68, Fig 8; Faulkner et al.) movably mounted to the collar, the blocking member including: a projection (68-1, Fig 8; Faulkner et al.)  sized and shaped to be received in the aperture; and 
an arm (annotated, Fig 8; Faulkner et al.) operable to be manually engaged by a user to shift the blocking member between a proximal position and a distal position; and 
a biasing mechanism (72, Fig 8; Faulkner et al.)  urging the blocking member toward the distal position.

    PNG
    media_image1.png
    679
    465
    media_image1.png
    Greyscale

Annotated Figure Taken from Faulkner (WO 2018106739)


Regarding claim 3, Faulkner et al. discloses The auxiliary trim locking module of claim 1, wherein the opening has a circular cross-section (Fig.8.; Faulkner et al.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 2, 5, 13-19 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Faulkner (WO 2018106739).  

Regarding claim 2, Faulkner et al. discloses The auxiliary trim locking module of claim 1.
Faulkner et al of Figure 8 does not discuss: a fastener operable to secure the collar to the shank Faulkner et al of figures 3-5 teaches the use of a set screw for the purpose of connecting operating lever to the spindle.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Faulkner et al. of Figure 8 with a set screw as taught by Faulkner of Figure 3-5 with a set screw for the expected benefit of individually affixing and securing stationary elements within the assembly.  

Regarding claim 5, Faulkner et al. makes obvious The auxiliary trim locking module of claim 1, wherein the blocking member further comprises: a body portion (annotated, Fig.8.; Faulkner et al.) engaged with the biasing mechanism, wherein the projection extends from the body portion in the distal direction (parallel with 66, Fig.8.; Faulkner et al.), and wherein the arm extends from the body portion in a first lateral direction (Fig.8.; Faulkner et al.). 
Faulkner et al. discloses the claimed invention except for a second arm extending from the body portion in a second lateral direction opposite the first lateral direction. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify a second instance of an arm extending from the body portion in a second lateral direction opposite the first lateral direction, since mere duplication of the essential working parts of a device involves only routine skill in the art. Where the second arm structure and function is the same as the first, the second instance lacks criticality necessary to distinguish over the prior art of record.

Regarding claim 13, Faulkner et al. makes obvious. A system, comprising: 
a lockset comprising: 
a rose (60-2; Faulkner et al.) including a first engagement feature; 
a spindle (30, applicable to Fig.8, but shown in Fig. 3)  mounted for rotation relative to the rose, wherein the spindle is rotatable about a longitudinal axis; and 
a handle (64, around 66; Faulkner et al.) rotationally coupled with the spindle, the handle including a shank (Fig.8; Faulkner et al.) extending along the longitudinal axis; and a trim locking module (62; Faulkner et al.) releasably mounted to the lockset, the trim locking module comprising: a collar (annotated Fig. 8; Faulkner et al.) including an opening through which the shank extends, wherein the collar is releasably secured to the shank (in assembly; Fig.8 and 9; Faulkner et al.); a blocking member include a second engagement feature operable to engage the first engagement feature, wherein the blocking member is movably mounted to the collar for movement between a blocking position and an unblocking position; and 
a biasing mechanism (72; Faulkner et al.) urging the blocking member toward the blocking position; wherein, with the blocking member in the blocking position, the first engagement feature and the second engagement feature are engaged with one another and prevent rotation of the handle relative to the rose; and wherein, with the blocking member in the unblocking position, the first engagement feature and the second engagement feature are disengaged from one another and do not prevent rotation of the handle relative to the rose (p.10, l.23-30; Faulkner et al.).
Faulkner et al. discloses the claimed invention except for duplication of engagement feature. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the engagement, since mere duplication of the essential working parts of a device involves only routine skill in the art.

Regarding claim 14, Faulkner et al. makes obvious. The system of claim 13, wherein one of the first engagement feature or the second engagement feature comprises a projection (arm; annotated, Fig.8; Faulkner et al.), and wherein the other of the first engagement feature or the second engagement feature comprises an aperture sized and shaped to receive the projection.

Regarding claim 15, Faulkner et al. makes obvious. The system of claim 13.
Faulkner et al of Figure 8 does not discuss: a fastener releasably securing the collar to the shank, the fastener extending through a first collar aperture formed in the collar and into a shank aperture formed in the shank Faulkner et al of Figures 3-5 teaches the use of a set screw for the purpose of connecting operating lever to the spindle.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Faulkner et al. of Figure 8 with a set screw as taught by Faulkner of Figure 3-5 with a set screw for the expected benefit of individually affixing and securing stationary elements within the assembly.  

Regarding claim 16, Faulkner et al. makes obvious. The system of claim 15, wherein the collar further includes collar aperture; wherein the lockset has a first configuration in which the handle is mounted to the spindle in a first orientation and the fastener extends into the shank aperture via the first collar aperture; and wherein the lockset has a second configuration in which the handle is mounted to the spindle in a second orientation and the fastener extends into the shank aperture via the second collar aperture.
Faulkner et al. discloses the claimed invention except for a second collar aperture feature. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify a second instance of an engagement feature, since mere duplication of the essential working parts of a device involves only routine skill in the art. Where the second engagement feature structure and function is the same as the first, the second instance lacks criticality necessary to distinguish over the prior art of record.

Regarding claim 17, Faulkner et al. makes obvious. The system of claim 16, wherein the first collar aperture and the second collar aperture are positioned diametrically opposite one another (annotated Fig.8; Faulkner et al.). 

Regarding claim 19 Faulkner et al. makes obvious The system of claim 13, wherein the blocking member is mounted to the collar for longitudinal movement between the blocking position and the unblocking position (Fig.8 and 9; Faulkner et al.).

 Claim 4 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Faulkner (WO 2018106739) in view of Pullen (US 5,927,769). 

Regarding claim 4, Faulkner et al. discloses The auxiliary trim locking module of claim 1.
Faulkner et al.  does not disclose: a retainer operable to selectively retain the blocking member in the proximal position
Pullen teaches a retainer operable to selectively engage a sliding bolt for the purpose of providing a secondary locking engagement of a latch element.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Faulkner with a retainer selectively engaged as a locking element as taught by Pullen for the expected benefit of providing additional complexity of operation of a latch for preventing unauthorized access by children when present .
Claim 20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Faulkner (WO 2018106739) in view of Ozagir et al. (US 4,884,834). 
 
Regarding claim 20, Faulkner et al. makes obvious The system of claim 13, wherein the collar includes a collar aperture (Fig. 8, Faulkner et al.), the shank includes a shank aperture.
Faulkner et al. does not disclose: the spindle comprises a spindle aperture; and wherein a removable fastener extends between the collar aperture, the shank aperture, and the spindle aperture such that the removable fastener releasably couples the shank with the collar and the spindle
Ozagir et al. teaches a spindle aperture; and wherein a removable fastener extends between the collar aperture, the shank aperture a spindle aperture; and wherein a removable fastener extends between the collar aperture, the shank aperture, and the spindle aperture such that the removable fastener releasably couples the shank with the collar and the spindle for the purpose of ensuring no play between handle, insert and spindle.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Faulkner et al. with the spindle comprises a spindle aperture (Fig. 1, slanted space aligned with 7 hole; Ozagir et al.); and wherein a removable fastener (14; Ozagir et al.) extends between the collar aperture (aligned with 7; Ozagir et al.), the shank aperture, and the spindle aperture such that the removable fastener releasably couples the shank with the collar and the spindle as taught by Ozagir et al. for the expected benefit of securely fastening and tightening the fit between assembled handle, collar and spindle elements eliminating play or looseness between handle assembly and spindle.  


    PNG
    media_image2.png
    391
    634
    media_image2.png
    Greyscale

Figure taken from Ozagir et al. (US 4,884,834)


Allowable Subject Matter

Claims 7 and 9-12 are allowed.
Claims 6, 18 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is no motivation to make a modification without the use of improper hindsight. The amended language represents differences in structure without distinction of function. Although, the application does not advance the state of the art, rejection cannot be properly established with the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T. L. N./
Examiner, Art Unit 3675
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675